Citation Nr: 1529583	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-22 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic prostatitis, evaluated as 20 percent disabling prior to October 27, 2011 and 40 percent thereafter.

2.  Entitlement to an increased evaluation for lumbar spine degenerative joint disease, evaluated as 10 percent disabling prior to April 11, 2014 and 20 percent thereafter.  

3.  Entitlement to a compensable evaluation for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active duty for training from August 1981 to September 1981 and from August 1985 to November 1985, and active duty from January 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to compensation under 1151 for residuals of injuries of his kidney resulting from VA treatment that removed a kidney stone has been raised by the record in a Febraury 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Evidence of record suggests that the Veteran may be receiving disability benefits from the Social Security Administration (SSA).  See June 2004 Medical and Job Worksheet; see also Disability Determination Evaluation dated in November 2004.  A February 2006 SSA inquiry by the VA notes that the Veteran was receiving disability benefits from SSA.  Records associated with this benefit do not appear to be associated with the claims file.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet.App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  SSA disability records should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Veteran filed a claim for a higher evaluation for his back disability and prostatitis disorder in July 2011.  Although some VA treatment records have been associated with the claims file, there appears to be a significant gap of VA treatment records from July 2010 and July 2013.  A November 2010 private treatment record noted that the Veteran received the majority of his care at the VA clinic.  Accordingly, any additional VA treatment records should be obtained and associated with the claims file on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In February 2014, the Veteran filed a notice of disagreement with a July 2013 rating decision that granted service connection for erectile dysfunction but assigned a noncompensable evaluation.  A statement of the case (SOC) has not yet been issued.  This issue must be remanded for the issuance of such SOC.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from July 2010 to July 2013, as well as any records dating from January 2015, and associate them with the claims file.

2.  Ask the Veteran if he has received private treatment during the appeal period for his prostate or back and if so, to provide or authorize the release of these records.  If needed, the VA should ask the Veteran to provide authorization and consent forms so that VA can obtain these records for him.  

In the June 2013 VA examination, the Veteran reported that he had sought treatment in the Emergency Room in the prior 12 months for back pain.  Ask the Veteran where he received this treatment so that this treatment record can be obtained.  

3.  Request the SSA to provide copies of any SSA determinations and any records pertaining to the Veteran's application for SSA disability benefits and any subsequent readjudication of benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

4.  Issue a statement of the case as to the claim for entitlement to a compensable evaluation for erectile dysfunction.  This issue should be certified to the Board only if the Veteran or his representative submits a timely and sufficient substantive appeal, and the Veteran and his representative should be informed of this fact.
5. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decisions remain adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




